In this proceeding pursuant to article 78 of the CPLR, petitioners appeal from an order of the Supreme Court, Nassau County, dated July 2, 1973, which dismissed the petition, without a hearing. Order reversed, on the law, without costs, and proceeding remanded to Special Term for a hearing and a determination as to whether the specific relief requested by petitioners should be granted. The four petitioners, on behalf of themselves and others similarly situated, instituted this proceeding as a class action inter 'alla to review (1) respondent’s policy with regard to tenant selection in a certain housing project sponsored by it and (2) respondent’s rejection of petitioner’ applications for accommodations therein. Although Special Term was Correct in holding that petitioners may not proceed .as a class (Gaynor v. Rockefeller, 15 N Y 2d 120), the petition sufficiently states individual grievances which are the proper subject of an article 78 proceeding. Petitioners, among other things, claim they have been denied their statutory “ preference ” and allege that respondent failed to properly apprise them of the reason for their rejection. Since petitioners have been displaced from their dwellings and their applications for accommodations in this housing project were rejected, this matter should proceed to determine whether the specific relief requested by the individual petitioners should be granted. Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.